Citation Nr: 1227977	
Decision Date: 08/14/12    Archive Date: 08/21/12

DOCKET NO.  10-13 850A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, Oregon


THE ISSUE

Entitlement to vocational rehabilitation and education services.  


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Nicole Klassen, Associate Counsel 



INTRODUCTION

The Veteran served on active duty from January 1970 to January 1974.

This matter comes to the Board of Veterans' Appeals (Board or BVA) on appeal from a December 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Portland, Oregon.  

[The issues of: (1) entitlement to service connection for staphylococcus infection; prostate stones; a urethral disorder, to include urethritis and urethral stricture; posttraumatic stress disorder (PTSD); a gastrointestinal disorder, to include gastroesophageal reflux disease (GERD), gastritis, and duodenitis; and a lumbosacral spine disorder, to include degenerative arthritis of the lumbosacral spine; (2) entitlement to disability compensation pursuant to 38 U.S.C.A. § 1151 for staphylococcus infection; (3) entitlement to an initial compensable evaluation from January, 26, 1998, forward, for service-connected scarring of the groin at the base of the penis; (4) entitlement to an initial compensable evaluation from July 31, 1991, to February 16, 1994, and an evaluation in excess of 10 percent from February 17, 1994, forward, for service-connected prostatitis; and (5) entitlement to a 10 percent rating based on multiple noncompensable service-connected disabilities, will be addressed in a separate Board decision.]  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ) via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action is required.



REMAND

The Veteran seeks entitlement to vocational rehabilitation and education services.  Before the Board can adjudicate this claim, however, additional development is required.  

Specifically, the Board finds that this case must be remanded in order to afford the Veteran a hearing before a Veterans Law Judge at the RO.  In making this determination, the Board notes that a Veteran, or a Veteran's representative, may request a hearing before the Board at a Department of Veterans Affairs field facility when submitting the Substantive Appeal (VA Form 9), or anytime thereafter, subject to the restrictions listed in 38 C.F.R. § 20.1304.  See 38 C.F.R. § 20.703 (2011).  Moreover, pursuant to 38 C.F.R. § 20.700, a hearing on appeal will be granted if a Veteran, or a Veteran's representative acting on his or her behalf, expresses a desire to appear in person.  See 38 C.F.R. § 20.700 (2011).  

In this case, the Veteran submitted a request for a hearing before a Veteran's Law Judge at the RO regarding his vocational rehabilitation claim on his April 2010 Substantive Appeal.  This request was subsequently noted by a Decision Review Officer in a December 2010 Deferred Rating Decision.  Significantly, however, to date, the Veteran has not been provided such a hearing.  As such, in order to ensure full compliance with the due process requirements, this case must be remanded for the RO to schedule the Veteran for such a hearing.  See 38 U.S.C.A. § 7107 (West 2002); 38 C.F.R. §§ 19.76, 20.700, 20.703, 20.704, 20.904(a)(3) (2011).  

Accordingly, the case is REMANDED for the following action:

Schedule the Veteran for a hearing at the RO before a Veterans Law Judge, as requested by the Veteran.  All correspondence pertaining to this matter should be associated with the claims file.  

Thereafter, the case should be returned to the Board for further appellate review, if otherwise in order.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
DONNIE R. HACHEY
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


